Citation Nr: 0610630	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-01 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include schizophrenia, 
depression and post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the RO.  

The Board remanded this case for further development of the 
record in September 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In the present case, the veteran has asserted that service 
connection is warranted for current psychiatric disability 
encompassing schizophrenia, depression and PTSD.  

During his February 2004 RO hearing, he testified that his 
current disorder was etiologically related to his in-service 
experiences with wounded soldiers returning from Vietnam at a 
specialized treatment center in Georgia.  He also indicated 
that he was presently receiving treatment for PTSD.  

The evidence currently of record shows a private 
hospitalization for catatonic schizophrenia in September 
1974.  The veteran has since been hospitalized on multiple 
occasions, primarily for schizophrenia.  

Notably, a March 1975 report of hospitalization indicates 
that the veteran had "recurrent breaks with reality," and 
"[i]t [was] said that the onset of this recurrent when in 
the Armed Services."  

Additionally, the claims file contains a January 2004 
statement from a VA psychologist, who noted that the veteran 
had significant depression "as well as symptoms 
characteristic of Post Traumatic Stress Disorder," in 
addition to schizophrenia.  

This psychologist further noted that the veteran experienced 
intrusive recall of his duties working as a psychiatric 
technician during service and remembered experiencing 
symptoms of schizophrenia during this time, although he did 
not report them because of fear of retribution from his 
superiors.  

In conclusion, the psychologist noted that the veteran's 
disability predated the end of service and that he 
"continue[d] to experience significant depression, as well 
as intrusive thoughts of his encounters" during service.  

This same VA psychologist further stated in a January 2004 
treatment note that the veteran's schizophrenia "[was] 
aggravated by recall of experiences while working an Army 
Hospital" during service.  

Following the Board's September 2004 remand, the veteran 
underwent a VA psychiatric examination, with an examiner who 
reviewed the claims file.  

The examiner diagnosed chronic undifferentiated schizophrenia 
and noted that the veteran had evidence of psychosis which 
began as early as 1974.  

The examiner then vaguely noted that the veteran had "times 
in which he [was] bothered by his experiences while on active 
duty service, but he reported that these [occurred] only when 
he [was] psychotic."  

The Board preliminarily finds this examination report to be 
deficient in two respects.  

First, the examiner never directly addressed the question 
posed in the September 2004 Board remand, namely whether the 
veteran had an innocently acquired psychiatric disorder 
etiologically related to service.  

The examiner noted the veteran's being "bothered" by his 
in-service experiences but did not clarify the role these 
experiences may or may not have had in causing or aggravating 
his disability. 

Second, the examiner did not discuss the January 2004 VA 
psychologist's statement insofar as the suggestion of PTSD 
symptoms was made at that time.  Further clarification is 
needed as to whether the criteria for a diagnosis of PTSD 
have been met.  

Additionally, a review of the November 2004 VA examination 
report reflects that further evidentiary development is 
necessary.  The veteran reported current psychiatric 
treatment from the Columbia VA Medical Center (VAMC) for 
approximately one year and also indicated that he was seen as 
an inpatient at the Columbia VAMC in March and April of 2004.  

The most recent records from this facility, however, date 
from February 2004.  Consequently, records of the more recent 
hospitalization and treatment need to be obtained.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the VAMC and 
request all records of treatment of the 
veteran, both inpatient and outpatient, 
since February 2004.  All records 
received by the RO must be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the veteran's claims file.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the etiology, nature, and extent of the 
claimed psychiatric disorder.  The claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should 
be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should specifically state 
whether the veteran has current diagnosis 
of PTSD and explain the basis for that 
diagnosis, or lack thereof.  For any 
other psychiatric diagnosis, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the current disability 
is due any event or incident of the 
veteran's period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


